Case 3:19-cr-00001-TJC-PDB Document 121 Filed 01/15/20 Page 1 of 1 PageID 3091



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA                             CASE NO. 3:19-cr-1-J-32PDB
v.
JOHN R. NETTLETON

Counsel for Government:                              Counsel for Defendant:
Todd Gee                                             Terence Lenamon
Peter Marshall Nothstein                             Colby Vokey
                                                     Daniel Schwarz


   HONORABLE TIMOTHY J. CORRIGAN, UNITED STATES DISTRICT JUDGE
Courtroom Deputy: Marielena Diaz        Court Reporter: Shannon Bishop



                                 CLERK’S MINUTES

PROCEEDINGS OF JURY TRIAL:

Trial resumed.

Charge Conference.

Defendant’s Witnesses:           John Robert Nettleton

Government’s Exhibits:           355, 388

Defendant rests his case.

Closing arguments.

Court's Instructions to Jury.


Jury recessed, to report back at 8:45 a.m. on January 16, 2020.




______________________________________________________________________
DATE: January 15, 2020                    TIME: 8:33 a.m. – 5:10 p.m.
                                          (Recess 12:12 p.m. – 1:32 p.m.)
